DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
Claims 1-16 are allowed.
Applicant’s IDS entries filed on 03/29/2021, 10/19/2021, 12/27/2021 and 03/17/2021 have been considered and approved.  
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/756,212, filed on February 28, 2018.


Reasons for Allowance
Claims 1-16 are allowed.
	The following is an examiner's statement of reasons for allowance: 
	In interpreting the current claims, in light of the Specification filed on 03/29/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.
	Prior art does not teach claim 1 as a whole including “… a first mixing ratio of the first mixing process being p to q, p and q being numbers, p being greater than or equal to 0 and smaller than or equal 10to 1, a sum of p and q being equal to 1, and a second mixing process on two temporally-consecutive second pictures in the high-frame-rate image data to obtain extended image data, a second mixing ratio of the second mixing process being r to s, r and s being numbers, r being greater than or equal to 150 and smaller than or equal to 1, a sum of r and s being equal to 1... …” of Claim 1. Note that Claims 7, 36 and 12 are substantially similar to Claim 1, thus the same rationale applies with respect to prior art and allowance.  
	The closest prior art is HIWADA US 20160205335, TATSUZAWA US 20130222625 and Ohki US 20080303941. However, prior art still fails to teach claim 1 as a whole including “… a first mixing ratio of the first mixing process being p to q, p and q being numbers, p being greater than or equal to 0 and smaller than or equal 10to 1, a sum of p and q being equal to 1, and a second mixing process on two temporally-consecutive second pictures in the high-frame-rate image data to obtain extended image data, a second mixing ratio of the second mixing process being r to s, r and s being numbers, r being greater than or equal to 150 and smaller than or equal to 1, a sum of r and s being equal to 1... …” of Claim 1. Note that Claims 7, 36 and 12 are substantially similar to Claim 1, thus the same rationale applies with respect to prior art and allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422